In an action to recover the balance owing upon a promissory note, defendant appeals from (1) an order of the Supreme Court, Queens County, entered January 5, 1971, which granted plaintiff’s motion for summary judgment' pursuant to CPLR 3213, and (2) a judgment of the same court entered January 8, 1971 upon said order. Order and judgment affirmed, with one bill of $10 costs and disbursements. Defendant’s argument about failure of Special Term to direct an assignment to him of the collateral, given on the promissory note in suit, is premature. Hopkins, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur.